Exhibit 10.36

Directors Form

(One Year Cliff Vesting)

[MEAD JOHNSON LETTERHEAD]

MEAD JOHNSON NUTRITION COMPANY

RESTRICTED STOCK UNITS AGREEMENT

UNDER THE MEAD JOHNSON NUTRITION COMPANY

2009 STOCK AWARD AND INCENTIVE PLAN

MEAD JOHNSON NUTRITION COMPANY, a Delaware corporation (the “Company”), has
granted to you the Restricted Stock Units (“RSUs”) specified in the summary of
your grant that is found on the Smith Barney website (the “Grant Summary”). The
Grant Summary is incorporated into this Restricted Stock Units Agreement (the
“Agreement”) and deemed to be a part hereof. The RSUs have been granted to you
under Section 6(e) of the Mead Johnson Nutrition Company 2009 Stock Award and
Incentive Plan (the “Plan”), on the terms and conditions specified in the Grant
Summary and this Agreement. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Plan.

 

1. RESTRICTED STOCK UNITS AWARD

The Compensation Committee of the Board of Directors of Mead Johnson Nutrition
Company (the “Committee”) has granted to you on the Award Date specified in the
Grant Summary an Award of RSUs, as designated herein, subject to the terms,
conditions, and restrictions set forth in this Agreement and the Plan. Each RSU
shall represent the conditional right to receive, upon settlement of the RSU,
one share of Mead Johnson Nutrition Company common stock (“Common Stock”). RSUs
include the right to receive Dividend Equivalents as specified in Section 3. The
purpose of such Award is to motivate and retain you as an independent director
of the Company, to encourage you to continue to give your best efforts for the
Company’s future success, and to increase your proprietary interest in the
Company. Except as may be required by law, you are not required to make any
payment or provide any consideration other than the rendering of future services
to the Company.

 

2. VESTING, FORFEITURES, AND SETTLEMENT

Vesting of the RSUs is conditioned upon you remaining in continuous service on
the Board of Directors of the Company following the Award Date until the vesting
date, subject to the provisions of this Section 2. Assuming satisfaction of such
service conditions, 100% of the RSUs shall vest on the first anniversary of the
Award Date (the “Vesting Period”), if you remain on the Company’s Board of
Directors, subject to the provisions of this Section 2.

(a) Nontransferability. During the Vesting Period and any further period prior
to settlement of your RSUs, you may not sell, transfer, pledge or assign any of
the RSUs or your rights relating thereto.



--------------------------------------------------------------------------------

(b) Time of Settlement. RSUs shall be settled promptly upon expiration of the
Vesting Period without forfeiture of the RSUs (i.e., upon vesting) by delivery
of one share of Common Stock for each RSU being settled. Settlement of RSUs
which directly or indirectly result from non-cash Dividend Equivalents on RSUs
or adjustments to RSUs shall occur at the time of settlement of the granted RSU.
Until shares are delivered to you in settlement of RSUs, you shall have none of
the rights of a stockholder of the Company with respect to the shares issuable
in settlement of the RSUs, including the right to vote the shares or receive
actual dividends or other distributions on the underlying shares of Common
Stock. (You are entitled to Dividend Equivalents, however.) Shares of stock
issuable in settlement of RSUs shall be delivered to you upon settlement in
certificated form or in such other manner as the Company may reasonably
determine.

(c) Death. In the event of your death prior to the delivery of shares in
settlement of your vested RSUs, shares in settlement of your RSUs shall be
delivered to your estate upon presentation to the Committee of letters
testamentary or other documentation satisfactory to the Committee, and your
estate shall succeed to any other rights provided hereunder in the event of your
death.

(d) Other Terms.

 

  (i) You may, at any time prior to the expiration of the Vesting Period, waive
all rights with respect to all or some of the RSUs by delivering to the Company
a written notice of such waiver.

 

  (ii) Upon any termination of your service on the Board, you shall forfeit any
RSUs as to which the Vesting Period has not expired at or before such
termination. Other provisions of this Agreement notwithstanding, in no event
will an RSU that has been forfeited thereafter vest or be settled.

 

3. DIVIDEND EQUIVALENTS AND ADJUSTMENTS

(a) Dividend Equivalents shall be paid or credited on RSUs (other than RSUs
that, at the relevant record date, previously have been settled or forfeited) as
follows, except that the Committee may specify an alternative treatment from
that specified in (i), (ii), or (iii) below for any dividend or distribution:

 

  (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of cash, then a cash amount shall be
paid to you as of the payment date for such dividend or distribution equal to
the number of RSUs credited to you as of the record date for such dividend or
distribution multiplied by the amount of cash actually paid as a dividend or
distribution on each outstanding share of Common Stock at such payment date.

 

  (ii)

Non-Share Dividends. If the Company declares and pays a dividend or distribution
on Common Stock in the form of property other than shares, then a number of
additional RSUs shall be credited to you as of the payment date for such
dividend or distribution equal to the number of RSUs credited to you as of the
record date for such dividend or

 

2



--------------------------------------------------------------------------------

 

distribution multiplied by the Fair Market Value of such property actually paid
as a dividend or distribution on each outstanding share of Common Stock at such
payment date, divided by the Fair Market Value of a share at such payment date.

 

  (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares, or
there occurs a forward split of Common Stock, then a number of additional RSUs
shall be credited to you as of the payment date for such dividend or
distribution or forward split equal to the number of RSUs credited to you as of
the record date for such dividend or distribution or split multiplied by the
number of additional shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Common Stock.

(b) The number of your RSUs and other related terms shall be appropriately
adjusted, in order to prevent dilution or enlargement of your rights with
respect to RSUs, to reflect any changes in the outstanding shares of Common
Stock resulting from any event referred to in Section 11(c) of the Plan or any
other “equity restructuring” as defined in FAS 123R, taking into account any
RSUs credited to you in connection with such event under Section 3(a).

 

4. RIGHT TO CONTINUED SERVICE

Nothing in the Plan or this Agreement shall confer on you any right to continue
in service on the Board of Directors.

 

5. ADMINISTRATION; UNFUNDED OBLIGATIONS

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, you,
and all interested parties. Any provision for distribution in settlement of your
RSUs and other obligations hereunder shall be by means of bookkeeping entries on
the books of the Company and shall not create in you or any beneficiary any
right to, or claim against, any specific assets of the Company, nor result in
the creation of any trust or escrow account for you or any beneficiary. You and
any of your beneficiaries entitled to any settlement or distribution hereunder
shall be a general creditor of the Company.

 

6. AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that the Award which is the subject of this Agreement may not be
materially adversely affected by any amendment or termination of the Plan
approved after the Award Date without your written consent.

 

3



--------------------------------------------------------------------------------

7. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable, and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

 

8. GOVERNING LAW

This Agreement shall be governed by the substantive laws (but not the choice of
law rules) of the State of Delaware.

 

9. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

10. DATA PRIVACY

By entering into this agreement, you (i) authorize the Company, and any agent of
the Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any Affiliate or Subsidiary such information and data
as the Company or any such Affiliate or Subsidiary shall request in order to
facilitate the grant of RSUs and the administration of the Plan; (ii) waive any
data privacy rights you may have with respect to such information; and
(iii) authorize the Company to store and transmit such information in electronic
form.

 

11. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties,
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

Mead Johnson Nutrition Company By:  

 

  [                    ]

I have read this Agreement in its entirety. I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Mead Johnson Nutrition Company, and it is expected that I will
retain the stock I receive upon the vesting of this Award consistent with the
Company’s Share Retention Policy. I acknowledge and agree that sales of shares
will be subject to the Company’s policy regulating trading by directors. In
accepting this Award, I hereby agree that Smith Barney, or such other vendor as
the Company may choose to administer the Plan, may provide the Company with any
and all account information necessary to monitor my compliance with the
Company’s Share Retention Policy and other applicable policies.

 

4



--------------------------------------------------------------------------------

I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement.

 

5